On motion for re-hearing.

Black, J.
— We see no good reason why this cause should be opened for re-argúment. We are asked, in the event the court should deny a re-hearing, to so modify the judgment as to require the defendant to refund to plaintiff the purchase money paid by him to Hayes. This is simply an action of ejectment. The defendant asks no affirmative relief against the plaintiff. The relief which the plaintiff now asks is not prayed for in any of his pleadings. And if it had been it could not be afforded in this form of action. This being so we have not, nor do we now regard it, proper to determine whether Hayes acquired any title to the five detached miles of road bed, orto any part of the property sued for, or whether plaintiff, by his purchase, acquired anything of value to the defendant. The motion is overruled.
All concur.